November 2, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s arguments with respect to claims 1-11 and 24-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “Y-shaped support structure arranged adjacent the inner frame” in claim 25 must be shown or the feature(s) canceled from the claim(s).  Nowhere in the specification has applicant defined any structure as “Y-shaped support structure arranged adjacent the inner frame”.  Nothing in the drawings has been labeled as “Y-shaped support structure arranged adjacent the inner frame”.  Is this “Y-shaped support structure” the “first vertical frame element 106a and the second vertical frame element 106b” that “diverge from one another in a downward direction from a top of the inner frame element toward a bottom of the inner frame” as described in paragraph [0026] of the specification and claimed in Claim 3?  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities: The “Y-shaped support structure arranged adjacent the inner frame” in claim 25 has not been described in the specification.  Nowhere in the specification does the term “Y-shaped support structure arranged adjacent the inner frame” appear.  Nothing in the drawings has been labeled as “Y-shaped support structure arranged adjacent the inner frame”.  Is this “Y-shaped support structure” the “first vertical frame element 106a and the second vertical frame element 106b” that “diverge from one another in a downward direction from a top of the inner frame element toward a bottom of the inner frame” as described in paragraph [0026] of the specification and claimed in Claim 3?  
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 10-11, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Burwell et al (U.S. Patent Application Publication No. 2015/0250319 A1) in view of Beyer et al (U.S. Patent No. 10,182,657 B2).

    PNG
    media_image1.png
    232
    186
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    238
    171
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    193
    271
    media_image3.png
    Greyscale

As for claim 1, Burwell et al teach a chair back assembly, the chair back assembly comprising:
an outer frame defining an open central region and being formed of a frame material;
an inner frame 531 coupled to the outer frame defining a central longitudinal axis and a central latitudinal axis, the inner frame extending across the open central region of the outer frame, the inner frame formed of a web material including a crossing-pattern of inner frame elements that define a plurality of closed cells that are symmetric in shape about the central longitudinal axis of the inner frame, the frame material being relatively more rigid than the web material; and
a foam layer 508 enveloping the outer frame and the inner frame and filling the closed cells of the inner frame.
As for claim 2, Burwell et al teach that the inner frame elements include a first vertical frame element and a second vertical frame element (see the three vertical elements that are not labeled in Fig. 4), such that the plurality of closed cells define a first vertical zone, a second vertical zone, and a third vertical zone, the first vertical zone being separated from the second vertical zone by the first vertical frame element and the second vertical zone being separated from the third vertical zone by the second vertical frame element.
As for claim 4, Burwell et al teach that the inner frame elements include a plurality of horizontal frame elements such that the plurality of closed cells define a plurality of horizontal zones separated by the plurality of horizontal frame elements.
As for claim 5, Burwell et al teach a first set of the plurality of horizontal frame elements extends across a width of the inner frame with an upward curvature and a second set of the plurality of horizontal frame elements extends across a width of the inner frame with a downward curvature, the first set being located on an upper portion of the inner frame and the second set being located on a lower portion of the inner frame.
As for claim 6, Burwell et al teach  that a mid-region of the inner frame defines a saddle-shape.
As for claim 7, Burwell et al teach that at least a majority of the plurality of closed cells is generally quadrilateral in shape.
As for claim 8, Burwell et al teach that the frame material is glass-reinforced nylon (see paragraph [0282] where it reads “…..the frame may be formed of 30% glass fiber reinforced PET”).
As for claim 10, Burwell et al teach that the inner frame and the outer frame are coupled together.
As for claim 11, Burwell et al teach that the outer frame includes a first side, a second side, a top and a bottom defining a continuous perimeter encircling the open central region.
Burwell et al do not teach that the width of the plurality of closed cells on at least one side of the chair back assembly consistently decrease from a top surface to a bottom surface of the chair back assembly nor do they teach that the first and second frame elements diverge from one another in a downward direction from a top of the inner frame element toward a bottom of the inner frame, such that the first and third vertical zones decrease in width in a downward direction from a top of the inner frame element toward a bottom of the inner frame.

    PNG
    media_image4.png
    322
    544
    media_image4.png
    Greyscale

Beyer et al teach the concept of a plurality of closed cells that are defined by a width, and the width at least four closed cells of the plurality of closed cells on at least one side of the chair back assembly consistently decrease from a top surface to a bottom surface of the chair back assembly.  It would have been obvious and well within the level of ordinary skill in the art to vary the width of the closed cells, such as to make the closed cells at the top of the chair back wider than the closed cells toward the bottom of the chair back, since the varying width and/or sizes of the closed cells would provide varying flexibilities in different regions of the chair back which in turn would  increase or lessen the amount of support in the desired regions to increase or maximize comfort in specific areas of the chair back for a person seated in the chair.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Burwell et al (U.S. Patent Application Publication No. 2015/0250319 A1) in view of Beyer et al (U.S. Patent No. 10,182,657 B2), as applied to claims 1-2 above, and further in view of Brueske (U.S. Patent No. 10,016,061 B2).
Burwell et al in view of Beyer et al teaches the structure substantially as claimed but does not teach that the first and second frame elements diverge from one another in a downward direction from a top of the inner frame element toward a bottom of the inner frame, such that the first and third vertical zones decrease in width in a downward direction from a top of the inner frame element toward a bottom of the inner frame.

    PNG
    media_image5.png
    394
    482
    media_image5.png
    Greyscale

However,  Brueske teaches the concept of first and second frame elements diverge from one another in a downward direction from a top of the inner frame element toward a bottom of the inner frame, such that the first and third vertical zones decrease in width in a downward direction from a top of the inner frame element toward a bottom of the inner frame to be old.  The concept of diverging frame elements appears to be nothing more than design choice since the prior art  of record has shown that the closed cells and the frame elements that form a back support or back support surface can be arranged in a number of ways and still provide adequate support and comfort to a user seated in a chair that includes the chair back assembly.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Burwell et al (U.S. Patent Application Publication No. 2015/0250319 A1) in view of Beyer et al (U.S. Patent No. 10,182,657 B2), as applied to claim 1 above, and further in view of DiBattista et al (U.S. Patent No.  6,783,184 B2).
Burwell et al in view of Beyer et al teach the structure substantially as claimed but does not teach that the web material is thermoplastic vulcanizate.

    PNG
    media_image6.png
    220
    254
    media_image6.png
    Greyscale

However, DiBattista et al teaches the use of thermoplastic vulcanizate to make a flexible cushion.  It would have been obvious and well within the level of ordinary skill in the art to make the web, as taught by Burwell et al in view of Beyer et al, out of thermoplastic vulcanizate since it is good alternative to more expensive elastomers and because it provides excellent elastomeric performance including relatively high tensile strength, high elastic recovery as well as good dimensional stability and excellent resistance to UV ageing, ozone and weathering.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Burwell et al (U.S. Patent Application Publication No. 2015/0250319 A1) in view of Beyer et al (U.S. Patent No. 10,182,657 B2) and Brueske (U.S. Patent No. 10,016,061 B2).
Burwell et al teach the structure substantially as claimed (see the 103 rejections above) but does not teach a Y-shaped support structure arranged adjacent the inner frame and that the plurality of closed cells are defined by a width, and the width of the plurality of closed cells on at least one side of the chair back assembly consistently decrease from a top surface to a bottom surface of the chair back assembly.  However, Brueske teaches the concept the concept of including a Y-shaped support structure arranged adjacent the inner frame (see 103 rejection of claim 3 above). Beyer et al teach the concept of a plurality of closed cells are defined by a width, and the width of the plurality of closed cells on at least one side of the chair back assembly consistently decrease from a top surface to a bottom surface of the chair back assembly.  It would have been obvious and well within the level of ordinary skill in the art to vary the width of the closed cells, as taught by Burwell et al, such as to make the width of at least four closed cells of the plurality of closed cells on at least one side of the chair back assembly consistently decrease from a top surface to a bottom surface of the chair back assembly, as taught by Beyer et al, or to include a Y-shaped support structure arranged adjacent the inner frame, as taught by Brueske, since the varying width and/or sizes of the closed cells, which may be as a result of including a Y-shaped support structure arranged adjacent the inner frame, would provide varying flexibilities in different regions of the chair back which in turn would  increase or lessen the amount of support in the desired regions to increase or maximize comfort in specific areas of the chair back for a person seated in the chair.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636